—Judgment, *166Supreme Court, New York County (Micki Scherer, J.), rendered January 29, 1998, convicting defendant, after a jury trial, of attempted robbery in the second degree, and sentencing him to a term of 10 years, unanimously affirmed.
The record is clear that when the court excused a venireperson on the ground of her apparent acquaintance with a prospective witness, the court did so for cause (see, CPL 270.20 [1] [c]). Therefore, defendant’s exclusion from the sidebar conference in question did not constitute reversible error (see, People v Maher, 89 NY2d 318, 325). The question of whether the court conducted a sufficient inquiry of the prospective juror before excusing her for cause is a separate, unpreserved issue not impacting upon the issue of defendant’s right to be present. Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, P. J., Rosenberger, Nardelli, Ellerin and Wallach, JJ.